Case 1:20-cv-23728-KMW Document 5 Entered on FLSD Docket 09/08/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:20-cv-23728-KMW

  AMERICAN TECHNOLOGY VENTURES, LLC,
  and DEVOLRO INC.

         Plaintiffs,

  vs.


  EDUARD ORLOV and
  DEVOLRO GROUP LLC
        Defendants.
  ________________________________/

              MOTION FOR PERMISSION TO FILE COMPLAINT EXHIBITS

         Plaintiff American Technology Ventures, LLC., and Devolro Inc. (“American

  Technology” or “Plaintiff”), by and through its undersigned counsel, files this Motion for

  Permission to File Complaint Exhibits and states as follows:

         Plaintiff filed the Complaint in this action on September 8, 2020. See Complaint,

  ECF No. 1. Plaintiff pled causes of action for copyright infringement, trademark infringement,

  unfair competition, false designation of origin, and unfair trade practices. The Complaint was

  filed by Plaintiff’s legal assistant and she, accidently, did not attach the exhibits—cited as

  Exhibits 1 through 6 in the Complaint—to the filing. The Complaint itself does not need to be

  amended. Lastly, Defendants have not and will not be prejudiced as this is a simple clerical

  mistake.

         For the reasons set forth above, Plaintiff requests that this Motion for Permission to File

   Complaint Exhibits be granted.




                                                    1
Case 1:20-cv-23728-KMW Document 5 Entered on FLSD Docket 09/08/2020 Page 2 of 3




    Dated: September 8, 2020        Respectfully submitted,


                                    /s/ Chris Sanchelima, Esq.
                                    Chris Sanchelima, Esq. (Fla. Bar No. 107751)
                                    Email: chris@sanchelima.com
                                    Sanchelima & Associates, P.A.
                                    235 S.W. Le Jeune Road
                                    Miami, Florida 33134
                                    Telephone: (305) 447-1617
                                    Facsimile: (305) 445-8484
                                    Attorneys for Plaintiff




                                       2
Case 1:20-cv-23728-KMW Document 5 Entered on FLSD Docket 09/08/2020 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 8, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.


                                      /s/ Christian Sanchelima
                                      Christian Sanchelima, Esq.




                                                    3
